                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JAMES A. CARSON, JR.,                        :
    Plaintiff                                :           No. 1:17-cv-01263
                                             :
      v.                                     :           (Judge Kane)
                                             :
JESSICA M. AURAND, et al.,                   :
     Defendants                              :

                                          ORDER

      AND NOW, on this 20th day of June 2019, upon consideration of Defendant Jessica M.

Aurand (“Defendant”)’s motion for summary judgment (Doc. No. 30), and in accordance with

the Memorandum issued concurrently with this Order, IT IS ORDERED THAT:

      1.     Defendant’s motion (Doc. No. 30) is GRANTED;

      2.     The Clerk of Court is directed to enter judgment in favor of Defendant and against
             Plaintiff as to Count I of the amended complaint (Doc. No. 14);
      3.     The Clerk of Court is directed to TERMINATE Defendants John Does 1-10 from
             the caption of the above-captioned action; and
      4.     The Clerk of Court is directed to CLOSE the above-captioned case.


                                                  s/ Yvette Kane
                                                  Yvette Kane, District Judge
                                                  United States District Court
                                                  Middle District of Pennsylvania
